Citation Nr: 0616493	
Decision Date: 06/06/06    Archive Date: 06/13/06

DOCKET NO.  03-34 204	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York

THE ISSUES

1.  Entitlement to Dependents' Educational Assistance (DEA) 
under Chapter 35, Title 38, of the United States Code for 
foreign courses at John Abbott College in Quebec, Canada.  

2.  Entitlement to a beginning eligibility date for DEA 
earlier than August 29, 2002.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to August 
1969.  The appellant is his daughter.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from December 2002 decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York, which 
denied the appellant's claim for DEA for courses taken at 
John Abbott College and assigned a beginning eligibility date 
for DEA of either July 30, 2002, or September 3, 2002.  
Subsequently, in November 2003, the RO assigned a beginning 
eligibility date of August 29, 2002.  

Although the appellant requested a personal hearing before 
the Board on her VA Form 9 (Substantive Appeal), received in 
February 2004, she withdrew that request in writing in August 
2004.  


FINDINGS OF FACT

1.  The appellant was 18 years old on July [redacted], 2002; she 
completed her secondary education in Quebec, Canada, in June 
2001.  

2.  The appellant attended John Abbott College in Quebec from 
the Fall Term 2001 beginning in August 2001 through the 
Spring Term 2002.  

3.  John Abbott College is an institution of higher learning.  
The appellant's Creative Arts, Literature and Languages pre-
university program at John Abbott College leads to a standard 
college degree.  

4.  The veteran was notified on September 3, 2002, that his 
basic eligibility for DEA had been established - effective 
July 6, 1999.  


CONCLUSIONS OF LAW

1.  The criteria are met for DEA under Chapter 35, Title 38, 
of the United States Code for foreign courses taken by the 
appellant-daughter at John Abbott College in Quebec, Canada.  
38 U.S.C.A. §§ 3501, 5107 (West 2002); 38 C.F.R. § 21.4250 
(2005).  

2.  The beginning eligibility date for DEA for the appellant 
is the date the appellant began her course of study at John 
Abbott College in August 2001.  38 U.S.C.A. § 3041 (West 
2002); 38 C.F.R. § 21.3041 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)), imposes obligations on VA in terms of its 
duty to notify and assist claimants.

The Board finds that the notice and duty to assist provisions 
of the VCAA have been satisfied, but that, in light of the 
favorable action taken herein, a detailed discussion of this 
compliance is unnecessary.  Since the Board is granting both 
of the appellant's claims, there is no possible prejudicial 
error in proceeding with final appellate consideration at 
this time.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  



Analysis

John Abbott College

Chapter 35 DEA benefits are available to a child of a veteran 
if the eligibility criteria are met.  An eligible person is 
defined at 38 U.S.C.A. § 3501(a)(1)(A) and 38 C.F.R. § 
21.3021(a)(1), as the child of a veteran who has a total 
disability permanent in nature resulting from a service-
connected disability, or who died while a disability so 
evaluated remained in effect.  In an August 2002 decision, 
the RO determined that eligibility for Chapter 35 benefits 
was established effective July 6, 1999.  The RO apprised the 
veteran of this in September 2002.

A course of education, including the class schedules of a 
resident course (other than a flight course) not leading to a 
standard college degree, offered by a school must be approved 
by the State approving agency for the State in which the 
school is located, or by the State approving agency which has 
appropriate approval authority, or, where appropriate, by VA.  
38 C.F.R. § 21.4250(a) (2005).  VA's Director, Education 
Service, may approve a course of education offered by an 
institution of higher learning not located in a State.  
38 C.F.R. § 21.4250(c)(2)(iii).  

In addition, the law provides that the term "institution of 
higher learning" means a college, university, or similar 
institution, including a technical or business school, 
offering post-secondary level academic instruction that leads 
to an associate or higher degree if the school is empowered 
by the appropriate State education authority under State law 
to grant an associate or higher degree.  When there is no 
State law to authorize the granting of a degree, the school 
may be recognized as an institution of higher learning if it 
is accredited for degree programs by a recognized accrediting 
agency.  Such term shall also include a hospital offering 
educational programs at the post-secondary level without 
regard to whether the hospital grants a post-secondary 
degree.  Such term shall also include an educational 
institution that is not located in a State, which offers a 
course leading to a standard college degree, or the 
equivalent, and which is recognized by the secretary of 
education (or comparable official) of the country or other 
jurisdiction in which the institution is located.  
38 U.S.C.A. § 3501(10) (West 2002).  

The term "standard college degree" means an associate or 
higher degree awarded by (A) an institution of higher 
learning that is accredited as a collegiate institution by a 
recognized regional or national accrediting agency; or (B) an 
institution of higher learning that is a "candidate" for 
accreditation as that term is used by the regional 
or national accrediting agencies; or (C) an institution of 
higher learning upon completion of a course which is 
accredited by an agency recognized to accredit specialized 
degree-level programs.  38 U.S.C.A. § 3501(11).  

Here, records show the appellant attended CEGEP John Abbott 
College in Quebec, Canada, for the 2001 Fall Term and the 
2002 Winter Term.  Pursuant to the Board's May 2005 remand, 
additional information was received concerning both the 
program of instruction at John Abbott College and Quebec's 
educational system.  The evidence shows that, in Quebec, 
secondary education extends through grade 11, following which 
a student receives a diploma.  

The RO obtained an Advisory Opinion from VA's Education 
Service in September 2003 noting that Quebec's CEGEP system 
consisted of two programs, a pre-university program and a 
professional program.  The pre-university program typically 
lasts two years and the professional program typically lasts 
three years.  The opinion also indicated the professional 
program leads to a diploma, whereas the pre-university 
program does not, and that the diploma was the equivalent of 
an associate degree in the post-secondary educational system 
in the United States.  In addition, the evidence shows that a 
CEGEP diploma is required for entrance into a university in 
Quebec and that the typical university program lasts three 
years.  



The VA Education Service opinion determined that John Abbott 
College qualified as an "institution of higher learning," 
within the meaning of § 3501.  (Actually, the opinion 
erroneously cited 38 U.S.C.A. § 3452, which pertains to 
veteran's education benefits, not dependents' education 
assistance.  But the criteria are identical to those 
contained in § 3501.)  

The determinative issue in this case, then, concerns whether 
the diploma awarded upon completion of the CEGEP pre-
university program is equivalent to an associate degree.  The 
VA opinion appeared to give great weight to the fact that the 
pre-university program lasts only two years, whereas the 
professional program lasts three years, and that the 
subsequent university program, culminating in a Bachelor's 
degree, lasts three years.  The opinion also indicated the 
pre-university program does not lead to a diploma, whereas 
the professional program does.  The VA opinion reasoned that 
the two-year pre-university program consisted of the 
equivalent of the twelfth grade of secondary education and 
one year of "junior college," and concluded, therefore, 
that the pre-university program courses are not the 
equivalent of a "standard college degree" as contemplated 
by § 3501.

Evidence added to the record pursuant to the Board's remand, 
however, indicates the Education Service opinion misperceived 
the CEGEP program in Quebec.  First, the opinion determined, 
in effect, that Quebec's secondary education system itself 
was "incomplete," in that it lasts only 11 years, whereas 
the program of instruction in the United States lasts 12 
years.  Therefore, according to the opinion, any subsequent 
education must begin with one year equivalent to twelfth 
grade before any courses would be equivalent to college-level 
courses.  And because the CEGEP two-year pre-university 
program lasts only two years, it cannot, according to the 
opinion, be equivalent to an associate degree program.  



The additional evidence, however, shows that, in Quebec, no 
further formal education is required or necessary following 
completion of the standard secondary program.  A student may 
elect to pursue one of the three-year professional programs 
offered by a CEGEP college (including such areas as nursing, 
engineering, and computer technology), but those programs are 
not an intermediate step to university; they conclude upon 
successful completion.  Those programs, themselves, are 
designed to prepare a student for a particular career without 
additional formal education beyond that specific program.  A 
student may also elect to pursue a pre-university program.  
Although a pre-university program last only two years, its 
successful completion is a prerequisite for acceptance into a 
standard three-year university program.  Moreover, the 
additional evidence shows the pre-university program at John 
Abbott College does in fact lead to a diploma, contrary to 
what the VA opinion had previously found.  

The specific program that the appellant pursued - Creative 
Arts, Literature and Languages - is a pre-university program 
at John Abbott College.  

The Board finds that the diploma earned on successful 
completion of the pre-university program in Creative Arts, 
Literature and Languages offered at John Abbott College is 
the equivalent of a "standard college degree," despite the 
fact that it reduces the time requirement for a subsequent 
university degree by only one year, compared to a standard 
university degree in the United States.  It is clear that the 
program consists entirely of post-secondary, college level 
education, despite the fact that Quebec's primary and 
secondary education system last a total of only 11 years.  
Further, the VA opinion previously found that the diploma 
awarded upon completion of the CEGEP John Abbot program was 
the equivalent of an associate degree.  

Accordingly, affording the appellant the benefit of the 
doubt, the Board finds that the program she pursued at CEGEP 
John Abbott College meets the criteria for DEA.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 3.102; 4.3.  

Earlier effective date for eligibility for DEA 

The educational assistance to which an eligible person is 
entitled under this chapter may be afforded the person during 
the period beginning on the person's eighteenth birthday, or 
on the successful completion of the person's secondary 
schooling, whichever first occurs, except that, if the person 
is above the age of compulsory school attendance under 
applicable State law, and the Secretary determines that 
the person's best interests will be served thereby, such 
period may begin before the person's eighteenth birthday.  
38 U.S.C.A. § 3512(a)(1) (West 2002).  

The regulations provide that the basic beginning date of an 
eligible child's period of eligibility is his or her 18th 
birthday or successful completion of secondary schooling, 
whichever occurs first.  38 C.F.R. § 21.3041(a).  That 
section must be read, however, to contemplate the situation 
where the child completed secondary schooling after turning 
18, in light of § 21.3041(b), which provides exceptions to 
the date determined under paragraph (a).  

Under paragraph (b), an eligible child may have a beginning 
date earlier than the basic beginning date when he or she has 
completed compulsory school attendance under applicable State 
law.  38 C.F.R. § 21.3041(b)(1)(i).  

Paragraph (b) also provides that the eligible child may have 
a beginning date later than the basic beginning date if the 
effective date of the permanent and total disability rating 
is before the child has reached 18, but the date of 
notification to the veteran from whom the child derives 
eligibility occurs after the child has reached 18, the 
beginning date of eligibility shall be the basic beginning 
date as determined in paragraph (a) of this section, or the 
date of notification to the veteran, whichever is more 
advantageous to the eligible child.  38 C.F.R. 
§ 21.3041(b)(2)(i).  

The RO notified the veteran on September 3, 2002, that his 
basic eligibility for DEA had been established - effective 
July 6, 1999.  

The record also shows the appellant was born on July [redacted], 
1984; thus, her eighteenth birthday was July [redacted], 2002.  
According to her application for DEA, received in September 
2002, she graduated from high school in June 2001 and began a 
course of study at John Abbott College in August 2001.  She 
submitted a College Studies Transcript from John Abbott 
College showing she attended the college during the 2001 Fall 
Term and the 2002 Spring Term.  The exact starting date was 
not provided.  

In December 2002, the RO notified the appellant that she 
could choose the date to begin her DEA benefits - either 
July 20, 2002 (the date of her eighteenth birthday) or 
September 3, 2002 (the date the veteran was notified that he 
was permanently and totally disabled).  That notice cautioned 
the appellant that, if the RO did not receive notice of her 
choice within 60 days, DEA benefits would not be payable on 
or after her 26th birthday.  The RO wrote the appellant in 
November 2003, notifying her that, because the RO had not 
received her election of a beginning date, August 29, 2002, 
had been assigned as the beginning date for her DEA benefits.  
That date was the date of the rating decision that 
established the veteran's basic eligibility for DEA benefits.  

The Board observes that both of the exceptions to the basic 
beginning date for DEA benefits set forth above - 
§ 21.3041(b)(1)(i) and § 21.3041(b)(2)(i) - appear to be 
applicable to the appellant.  However, application of the 
facts of this case to each of those paragraphs results in 
significantly different beginning dates.  Applying the 
provisions of paragraph (b)(2), the earliest date that may be 
assigned is July [redacted], 2002, the date she turned eighteen.  
Nevertheless, applying the provisions of paragraph (b)(1), a 
beginning date as early as her completion of secondary 
school, June 2001, may be assigned.  

The Board also observes that several of the sections 
governing the determination of the beginning date, including 
paragraph (b)(2), contain language allowing for use of a date 
that is more advantageous to the child.  Utilizing that same 
principle in choosing between paragraph (b)(1) and 
paragraph (b)(2), use of provision 
38 C.F.R. § 21.3041(b)(1)(i) would be more advantageous to 
the appellant.  In view of the fact that she attended John 
Abbott College from August 2001 through the Spring Term 2002, 
a beginning date in August 2001 would be more advantageous to 
her since assignment of July [redacted], 2002, would preclude payment 
of DEA benefits for her course of study at John Abbott 
College.  

For these reasons, the Board concludes the beginning date for 
the appellant's DEA benefits should be the date she began her 
course of study at John Abbott College in August 2001.  


ORDER

The appellant's claim for DEA under Chapter 35, Title 38, of 
the United States Code for foreign courses at John Abbott 
College in Quebec, Canada, is granted.  

The beginning eligibility date for DEA is the date the 
appellant began her course of study at John Abbott College in 
August 2001.  



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


